Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered June 16, 2004, convicting him of criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there is no basis for disturbing the factual findings and credibility determinations of the hearing court, which are entitled to great deference on appeal (see People v Prochilo, 41 NY2d 759, 761 [1977]; People v Lawes, 15 AD3d 417, 418 [2005], lv denied 7 NY3d 758 [2006]). The record supports the hearing court’s finding that the crack cocaine recovered from the defendant’s person was pursuant to a lawful search.
Viewing the evidence, the law, and the circumstances of the case, we conclude that the defendant was afforded meaningful representation of counsel (see People v Baldi, 54 NY2d 137, 147 [1981]).
*701The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.E, Miller, Goldstein and Lunn, JJ., concur.